Case: 7:17-cr-00006-KKC-HAI Doc #: 199 Filed: 10/09/20 Page: 1 of 1 - Page ID#: 1086




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  PIKEVILLE

 UNITED STATES OF AMERICA,                      CRIMINAL ACTION NO. 7:17-06-KKC-HAI
       Plaintiff/Respondent,

 V.                                                             JUDGMENT

 JEFFREY ISAAC,
       Defendant/Movant.



                                         *** *** ***

       In accordance with the Opinion and Order entered contemporaneously with this

 Judgment, the Court HEREBY ORDERS AND ADJUDGES that:

           1) Magistrate Judge Ingram’s Recommended Disposition (DE 195) is ADOPTED

              and INCORPORATED, in full;

           2) Defendant’s objections (DE 196) are OVERRULED;

           3) Defendant’s motion to vacate his sentence pursuant to 28 U.S.C. § 2255 (DE

              183) is DENIED with prejudice;

           4) A Certificate of Appealability SHALL NOT BE ISSUED because Defendant

              has failed to make a substantial showing of the denial of a constitutional right;

           5) This judgment is FINAL; and

           6) This matter is DISMISSED AND STRICKEN from the active docket.

       This the 9th day of October, 2020.
